PER CURIAM.
Appellants seek review of an adverse final judgment entered upon a jury verdict for the defendant in an action arising from a collision between defendant’s truck and an automobile in which the plaintiff was a passenger.
The sole question raised by the appellants is whether the evidence given at the trial is sufficient to support the jury’s verdict for the defendant. Our review of the record, briefs and consideration of the arguments lead us to conclude that there was evidence given which was sufficient to support the jury’s finding that the defendant’s driver was not negligent.
While it is true that there was evidence introduced which would have supported a jury verdict for the plaintiff-appellant had it been believed by the jury, our scope of review does not permit us to substitute our judgment for that of the jury as to the weight of the evidence and the credibility of the witnesses. Conflicts in the *739evidence can be resolved only by the jury in a negligence action such as this. Povia v. Melvin, 66 So.2d 494 (Fla.1953).
No error having been demonstrated by appellant, the judgment appealed must necessarily be affirmed.
WIGGINTON, C. J. and JOHNSON and SPECTOR, JJ., concur.